The opinion of the court was delivered by
Garrison, J
In a charge to which it would be difficult to formulate an exception, the attention of the jury was directed to the circumstances upon which the state relied to prove that *45the defendant knew that Roanes was not entitled to vote in the Fourth district.
The only point argued is that the evidence' does not warrant the verdict. Gen. 8tat., p. 1154. That is to say that the testimony does not admit of a belief beyond a reasonable doubt that the defendant knew that Roanes was not entitled to vote in that district.
What a person knows upon any subject, if he keeps it to himself, must always be a matter of inference. In the present case it is perfectly clear that the defendant did not know that Roanes was entitled to vote in that district; it is pretty clear that he knew that three years before Roanes had been so entitled, and it is somewhat clear that he knew that for the period that intervened he was not so entitled. With this much knowledge upon the subject, the defendant did an act that called for specific knowledge and to which some state of knowledge must intelligently be ascribed. In view of his antecedent knowledge and of the surrounding circumstances, a permissible and to me a persuasive inference is that the defendant’s knowledge of Roanes’ disability was not changed by anything shown in the case, but continued and was the state of his knowledge when he did the act for which he was indicted. The jury may not have pursued this method of reaching its verdict but the result is the same. The fact that juries respond to the impress of testimony in bulk, does not militate against the soundness of their verdicts. If judges, owing to training or by temperament, pursue a more analytical method, it only shows that the same end may be reached by different ways. “The only test I know of the value of human evidence,” said an experienced judge, “is its effect upon the human mind.” (Vice Chancellor Pitney in See-burger v. Seeburger, unreported.) Only when judges are convinced by the application of their method, that by no method could the jury have derived its verdict from the testimony, do they say that the question was not one for the jury. In the present case by each method the inference that has been drawn is one upon which a considerate mind may rest satisfied.
The judgment of the Sessions is affirmed.